UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) þ OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended:December 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) o OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:1-7627 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 74-1895085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10000 Memorial Drive, Suite 600 77024-3411 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(713) 688-9600 Securities registered pursuant to Section 12(b) of the Act: Name of Each Exchange Title of Each Class on Which Registered Common Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesþNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNoo Indicate by check mark if disclosure of delinquent filers pursuant to rule 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ü Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerþAccelerated fileroNon-accelerated fileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of June 30, 2010 was $1.2 billion. The number of shares of common stock outstanding as of February 18, 2011 was 105,752,570. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Annual Proxy Statement for the registrant’s 2011 annual meeting of shareholders are incorporated by reference into Items 10 through 14 of Part III. TABLE OF CONTENTS Part I Item 1. Busines Summary and Overview Refining Operations Marketing and Distribution Competition Crude Oil Supply Government Regulation Safety Employees Item 1A.
